NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA M. MUNOZ GOTIA,                           No.    19-70054

                Petitioner,                     Agency No. A216-626-121

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Maria M. Munoz Gotia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755
F.3d 1026, 1031 (9th Cir. 2014). We review de novo claims of due process

violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th

Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Munoz Gotia

failed to establish she suffered harm in Mexico that rose to the level of persecution.

See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (explaining that

persecution is “an extreme concept that does not include every sort of treatment

our society regards as offensive” (internal quotation marks and citation

omitted)). Substantial evidence also supports the agency’s determination that

Munoz Gotia failed to establish that any harm she fears in Mexico would be on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, Munoz Gotia’s asylum and withholding of removal claims fail.

      We reject Munoz Gotia’s contention that the agency violated her due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to




                                          2                                    19-70054
prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                   3   19-70054